UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AIU INSURANCE COMPANY,

                         Plaintiff,                                 ORDER

               - against -                                        21 Misc. 459

 BOTHNIA INTERNATIONAL
 INSURANCE COMPANY LIMITED
 and LANSFORSAKRINGBOLAGENS
 AB,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff AIU Insurance Company (“AIU”) moves pursuant to Federal Rule of

Civil Procedure 5.2(d)-(e) for an order (1) permitting Plaintiff to redact certain allegedly

confidential information from its motion to confirm a final arbitration award (the “Motion to

Confirm”), and (2) sealing the final arbitration award, which is annexed to the Motion to

Confirm as Exhibit B. (See Motion (Dkt. No. 1))

               In support of its application, Plaintiff states that, pursuant to a confidentiality

provision in an agreement between the parties, the Motion to Confirm and Exhibit B must be

submitted under seal. (Cunningham Decl. (Dkt. No. 1-1) ¶¶ 5-7; see also Pltf. Br. (Dkt. No. 1-5)

at 2) In relevant part, the terms of the agreement require that “subject to court approval . . . all

submissions of Arbitration Information to a court shall be sealed,” including “motions to

confirm, modify, vacate or enforce an award issued in this arbitration.” (Cunningham Decl.

(Dkt. No. 1-1) ¶ 5 (citing Agreement (Dkt. No. 1-3) ¶ 3)) The agreement defines “Arbitration

Information” broadly to include “all briefs, depositions and hearing transcripts generated in the

course of this arbitration, documents created for the arbitration or produced in the proceedings by
the opposing party or third-parties, the result and all other terms of the final award and any

interim decisions, correspondence, oral discussions and information exchanged in connection

with the proceedings . . . .” (Agreement (Dkt. No. 1-3) ¶ 2)

               A presumption of public access applies to “judicial documents,” which are

documents “‘relevant to the performance of the judicial function and useful in the judicial

process.’” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006) (quoting

United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)). “Petitions to confirm arbitration

awards, and their attendant memoranda of law and supporting documents, are ‘judicial

documents that directly affect[] the Court’s adjudication’ of the confirmation petition . . . .”

Alexandria Real Estate Equities, Inc. v. Fair, No. 11 CIV. 3694 LTS, 2011 WL 6015646, at *2

(S.D.N.Y. Nov. 30, 2011) (quoting Church Ins. Co. v. Ace Prop. & Cas. Ins. Co., No. 10 Civ.

698(RJS), 2010 WL 3958791, at *1 (S.D.N.Y. Sept. 23, 2010)).

               “[D]ocuments may be sealed if specific, on the record findings are made

demonstrating that closure is essential to preserve higher values and is narrowly tailored to

preserve that interest. Broad and general findings by the trial court, however, are not sufficient

to justify closure.” Lugosch, 435 F.3d at 120 (internal citation and quotation marks omitted).

               Here, Plaintiff contends that sealing is appropriate because the parties agreed to

file under seal any papers associated with an arbitration proceeding. Confidentiality agreements

alone are not an adequate basis for sealing, however. See, e.g., Bernsten v. O’Reilly, 307 F.

Supp. 3d 161, 168 (S.D.N.Y. 2018) (“Courts in this district have long held that bargained-for

confidentiality does not overcome the presumption of access to judicial documents.”) (collecting

cases); First State Ins. Co. v. Nat’l Cas. Co., No. 13 Civ. 704(AJN), 2013 WL 8675930, at *1

(S.D.N.Y. Feb. 19, 2013) (denying motion to seal documents submitted in connection with a



                                                  2
petition to confirm an arbitration award, because “[t]he assertion that disclosure violates a

separate confidentiality order is insufficient”); Aioi Nissay Dowa Ins. Co. Ltd. v. ProSight

Specialty Mmgt. Co., Inc., No. 12 Civ. 3274(JPO), 2012 WL 3583176, at *6 (S.D.N.Y. Aug. 21,

2012) (“Respondents do not point to any specific information contained in the Final Award the

disclosure of which would be harmful to any party. They simply argue that disclosure of the

Final Award – which constitutes ‘Arbitration Information’ under the parties’ confidentiality

agreement – is inconsistent with the parties’ agreement. However, while enforcement of

contracts is undeniably an important role for a court, it does not constitute a ‘higher value’ that

would outweigh the presumption of public access to judicial documents. Courts in this District

have held that ‘the mere existence of a confidentiality agreement covering judicial documents is

insufficient to overcome the First Amendment presumption of access,’ Alexandria Real Estate,

2011 WL 6015646, at *3, and have consistently refused to seal the record of a petition to confirm

an arbitration award, notwithstanding the existence of such an agreement.”).

               Here, Plaintiff seeks to redact certain portions of its Motion to Confirm, see Dkt.

No. 1-4, but does not explain why redaction is appropriate under Lugosch. Nor does Plaintiff

explain why sealing the entire arbitration award – as opposed to certain portions of the award – is

appropriate under Lugosch. Accordingly, Plaintiff’s motion to seal is not “narrowly tailored,” as

Lugosch requires. See Lugosch, 435 F.3d at 120; Cunningham v. Cornell Univ., No. 16-cv-6525

(PKC), 2019 WL 10892081, at *1 (S.D.N.Y. Sept. 27, 2019)).

               Absent a showing that sealing is “essential to preserve higher values” and that

such sealing is “narrowly tailored to preserve that interest,” Lugosch, 435 F.2d at 120, a motion

to seal cannot be granted.




                                                  3
              Accordingly, Plaintiff’s motion to seal Exhibit B and to file redacted versions of

its Motion to Confirm is denied. The Clerk of Court is directed to terminate the motion (Dkt.

No. 1).

Dated: New York, New York
       May 28, 2021
                                                    SO ORDERED.


                                                    _______________________________
                                                    Paul G. Gardephe
                                                    United States District Judge, Part I




                                               4
